Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In response to applicant’s filing dated October 22, 2021. The following action is taken:Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12 and 13-15 of U.S. Patent No. 9,842,612. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims are not identical, the claimed invention limitations are encompassed within the patent claims as stated bellow:
Claim 1 of the present invention 
A method comprising: detecting, using 
an on-head bit detector located on a transducer head, 
a reference signal corresponding to bit locations on a storage media; 

synchronizing a clock signal with the detected reference signal using an on-head control system circuitry integrated within the transducer head; and generating a modified clock signal synchronized with the bit locations on the storage media.
Corresponding to claim 1 of the patent
An apparatus comprising: 
an on-head bit detector located on a transducer head and configured to detect
 a reference signal corresponding to bit locations on a storage media; on-head control system circuitry integrated within the transducer head and configured to synchronize a clock signal with the bit-detected reference signal to generate a 

modified clock signal synchronized with the bit locations on a storage device; an on-head writer configured to record data received from off-head electronics to the bit locations on the storage device using the modified clock signal; and an on-head write driver configured to generate a write signal incorporating the data into the modified clock signal and send the write signal to the on-head writer.



Claim 2 of the present invention 
wherein the on-head control system circuitry includes a phase-locked loop circuit.
Corresponding to claim 2 of the patent.
wherein the control system circuitry includes a phase-locked loop circuit.





Claim 10 of the present invention 
A method comprising: detecting, using 
an on-head bit detector located on a transducer head, 
a reference signal corresponding to bit locations on a storage media;


 synchronizing a clock signal with the detected reference signal using an on-head control system circuitry integrated within the transducer head; 
generating a modified clock signal synchronized with the bit locations on the storage media; and 

recording data received from off-head electronics to the bit locations on the storage media using the modified clock signal.
Corresponding to claim 12 of the patent
A transducer head comprising: 
an on-head bit detector located on a transducer head and configured to detect 
a reference signal corresponding to bit locations on a storage device; on-head control circuitry integrated within the transducer head and configured to synchronize a clock signal with the bit-detected reference signal to generate a 


modified clock signal synchronized with the bit locations on a storage device; an on-head write driver located on the transducer head and-configured to 
generate a write signal synchronizing data received from off-head electronics with the bit locations on the storage device based on the bit-detected reference signal; and an on-head writer configured to receive the write signal from the on-head write driver and record the data to the bit locations on the storage device.


Claim 14 of the present invention 
wherein the on-head bit detector includes a waveform sensor.
Corresponding to claim 13 of the patent
wherein the on-head bit detector includes a waveform sensor.




Claim15  of the present invention 
the on-head bit detector includes a spin angular momentum sensor
Corresponding claim 14 of the patent.
wherein the on-head bit detector includes a spin angular momentum sensor.


Claim 16 of the present invention 
wherein the on-head bit detector includes a tunneling current sensor.
Corresponding to claim 15 of the patent
wherein the on-head bit detector includes a tunneling current sensor.


Although the claims are not identical, each of the limitations cited in the claimed invention is encompassed by the limitations cited in the corresponding claims in the patent. thus it is obvious to one skilled in the art to conclude the claimed invention is obvious to one skilled in the art.

Claim Objections
Claims 3-9, 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art  does not show or teach the particular limitations of each of the dependent claims corresponding to the parent claims 
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not show or teach A method comprising: detecting, using an on-head bit detector located on a transducer head, a reference signal corresponding to bit locations on a storage media; synchronizing a clock signal with the detected reference signal using an on-head control system circuitry integrated within the transducer head; generating a modified clock signal synchronized with the bit locations on the storage media; and recording data received from off-head electronics to the bit locations on the storage media using the modified clock signal, wherein the on-head control system circuitry includes a phase-locked loop circuit..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 8194508.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688